Citation Nr: 0030768	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to October 
1969.  

This matter arose from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which found that new and material 
evidence to reopen the veteran's claim for service connection 
for a left foot condition had not been submitted.  The 
veteran disagreed with that decision and submitted additional 
evidence.  The RO thereafter found that the veteran had 
submitted new and material evidence, but continued to deny 
the claim on the merits.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed September 1979 RO decision denied service 
connection for a left foot condition.  

2.  The evidence associated with the claims file subsequent 
to the September 1979 rating decision does not demonstrate 
that a left foot condition was incurred in or aggravated by 
service, or otherwise establish any material fact which was 
not already of record at the time of the RO's September 1979 
rating decision.  


CONCLUSIONS OF LAW

1.  An unappealed September 1979 RO decision which denied the 
veteran's claim of service connection for a left foot 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the September 1979 rating 
decision is not new and material; thus, the claim for service 
connection for a left foot disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

In the instant case, the 1979 RO decision which denied the 
veteran's claim for service connection for a left foot 
condition is final, as it was the last disposition in which 
the claim was finally disallowed on any basis.  The relevant 
evidence at that time consisted of the veteran's service 
medical records, VA medical records dated through 1979, and 
lay statements.  Consequently, the evidence that must be 
considered in determining whether the claim may be reopened 
based on new and material evidence is that added to the 
record since the 1979 decision.  

When the RO denied the veteran's claim of entitlement to 
service connection for a left foot condition in the September 
1979 rating decision, it found that the veteran's foot 
condition had preexisted service and had not undergone any 
permanent worsening beyond the natural progress of the 
disease as a result of service.  The RO cited the fact that 
the veteran had been shot in the foot in May 1969 prior to 
service, but that he was accepted into service as the 
condition was not considered disqualifying.  The RO noted 
that he developed a slight swelling of the left foot during a 
trial duty and that he was discharged soon thereafter for 
being unfit for military service.  The RO concluded that the 
veteran's gunshot wound of the left foot existed prior to 
service, that it was not aggravated by service, and that any 
treatment in service was considered a remedial measure.  The 
veteran was given notice of this decision, but he did not 
disagree with the rating decision within one year of the date 
of the decision.  

The September 1979 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the 1979 denial includes VA medical 
records and lay statements.  The veteran filed a claim in May 
1997 requesting that his claim for service connection for a 
left foot condition be reopened.  The RO informed the veteran 
in May 1997 that he needed to submit new and material 
evidence to reopen the claim, as the September 1979 decision 
was final.  The RO explained examples of new and material 
evidence.  The veteran attempted to reopen his claim again in 
October 1997.  RO again informed the veteran that he needed 
new and material evidence to reopen his claim, and gave 
additional guidance as to what constitutes such evidence.  At 
the veteran's request, the RO secured treatment records from 
Lakeside and Hines VA Medical Centers.  These records showed 
treatment for unrelated medical problems dated many years 
after the veteran's service.  

Records from the Zablocki VA Medical Center dated in 1998 and 
1999 show treatment at the podiatry clinic mainly for pain 
related to bilateral pes planus and tendonitis.  

An examination report from the VA Chief of Podiatry Service 
dated in February 1999 indicates that the examiner, who did 
not review the veteran's claims file or medical records but 
instead relied on the veteran's reported medical history, 
opined in February 1999 that it was highly likely that the 
veteran's service activity contributed to his current left 
foot condition and that it was likely that the condition 
would not have been as severe if it were not for the active 
duty service.  

The veteran was then scheduled for a VA examination which 
could be conducted with a review of his medical record.  
However, he failed to report for that examination.  
Nonetheless, the same VA podiatrist reviewed the claims 
folder and prepared an additional opinion in June 1999.  At 
that time, the examiner observed that the veteran's claims 
folder and medical records, as well as post-service records, 
suggest that he has had a grade I pes planus at all relevant 
times.  The examiner added that, although he was aware of his 
former opinion, that opinion was not made with the benefit of 
review of the relevant medical history.  Now, after reviewing 
the medical and service records, he could see no relationship 
between the veteran's active duty and his current foot 
complaints.  The present symptoms where considered by the 
examiner to be a natural progression of the foot deformities 
and he saw nothing out of the ordinary.  

Until October 30, 2000, the method of reviewing a final 
decision based on new and material evidence was potentially a 
three-step process.  See Elkins v. West, 12 Vet. App. 209, 
214-9 (1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  However, this need 
not be discussed presently, since when there is no new and 
material evidence, that is where the analysis must end.  See 
Winters, (citing Butler v. Brown, 9 Vet. App. 167, 171 
(1996)).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board notes that the RO found the February 1999 medical 
opinion to be new and material, reopened the claim, and 
sought further development.  However, the Board disagrees.  
In this regard, the Board would note that when the RO reopens 
and decides on the merits a previously denied claim, the 
Board is required to address the question of whether new and 
material evidence has been submitted to reopen the claim.  
This is because the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, see 38 U.S.C.A. § 5108, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant, as 38 U.S.C.A. § 7104 with respect to the Board's 
jurisdiction is not contingent upon the RO's determination.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996):  

The Board finds that the development undertaken following the 
February 1999 opinion, an expanded medical opinion from the 
same VA health care provider, essentially combines the two 
opinions and renders them as one.  This is because the 
examiner revisited the same questions in his subsequent 
review, with the added benefit of a claims folder review.  
This enabled the examiner to make a more fully-informed 
opinion.  Therefore, the Board does not find the February 
1999 opinion to be new and material because it can no longer 
be viewed separate from the June 1999 opinion and instead 
must be viewed in the context of both opinions.  The Board 
finds the evidence to be new in the literal sense, as it was 
not of record at the time of the 1979 decision, but 
cumulative of other evidence existing at the time of the 
earlier decision.  See 38 C.F.R. § 3.156.  This is because it 
merely shows that there was no aggravation of the preexisting 
injury to the left foot.  In addition, the evidence is 
offered, in conjunction with the veteran's explanation of his 
reported history, to demonstrate that the condition was 
causally related to service, but it is not probative of the 
central issue in this case nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim, since it is against the veteran's claim.  As 
noted, the RO denied the claim in 1979 because there was no 
evidence that the preexisting condition worsened permanently 
due to service.  The new evidence shows the same thing.  
Thus, this evidence and the veteran's lay statements are, in 
this regard, cumulative rather than new.  

In sum, the evidence added since the 1979 final decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Having reviewed the entirety of the evidence submitted in 
conjunction with the attempt to reopen the claim for service 
connection for a left foot condition, the Board finds, as set 
forth above, that new and material evidence has not been 
submitted.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for this disability.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).  Such evidence may be 
submitted to the RO at any time.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left foot 
disorder is denied.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 7 -


